Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 1 of 14 PageID #: 5867




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  SOUND VIEW INNOVATIONS, LLC,           )
                                         )
                      Plaintiff,         )
                                         )
                 v.                      )   C.A. No. 19-660 (CFC) (CJB)
                                         )
  WALMART INC. and VUDU, INC.,           )
                                         )
                      Defendants.        )



                   DEFENDANTS’ REPLY BRIEF IN SUPPORT OF
             THEIR MOTION TO STAY PENDING INTER PARTES REVIEW


                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                             Jack B. Blumenfeld (#1014)
   OF COUNSEL:                               Karen Jacobs (#2881)
                                             Lucinda C. Cucuzzella (#3491)
   Michael Rhodes                            1201 North Market Street
   Heidi L. Keefe                            P.O. Box 1347
   COOLEY LLP                                Wilmington, DE 19899
   3175 Hanover Street                       (302) 658-9200
   Palo Alto, CA 94304-1130                  jblumenfeld@mnat.com
   (650) 843-5001                            kjacobs@mnat.com
                                             ccucuzzella@mnat.com
   Phillip E. Morton
   Emily E. Terrell                          Attorneys for Defendants Walmart Inc.
   COOLEY LLP                                and Vudu, Inc.
   1299 Pennsylvania Avenue, NW
   Suite 700
   Washington, DC 20004-2400
   (202) 728-7055

   Dustin Knight
   COOLEY LLP
   Reston Town Center
   11951 Freedom Drive, 14th Floor
   Reston, VA 20190-5640
   (703) 456-8024

  May 27, 2020
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 2 of 14 PageID #: 5868


                                                TABLE OF CONTENTS

                                                                                                                      Page


  I.     INTRODUCTION ...................................................................................................1
  II.    ARGUMENT ...........................................................................................................1
         A.        Sound View’s Patents Now Face Even More Challenges at the Patent
                   Office and Another Motion to Stay. ............................................................1
         B.        Sound View Would Not Be Unduly Prejudiced and Walmart Would Not
                   Gain a Clear Tactical Advantage By a Stay.................................................2
         C.        The Issues in This Case Will Likely Be Simplified By The Outcome of the
                   IPR Proceedings ...........................................................................................5
         D.        The Stage of the Case Weighs in Favor Of A Stay......................................7
  III.   CONCLUSION ........................................................................................................9




                                                                   i
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 3 of 14 PageID #: 5869




                                               TABLE OF AUTHORITIES

                                                                                                                             Page(s)

  Cases

  Apple Inc. v. Fintiv, Inc., IPR2020-00019, Paper No. 11 (P.T.A.B. March 20, 2020)
     (designated precedential on May 5, 2020)…………………………...……………………….4

  Belden Techs. Inc. v. Superior Essex Comms. LP,
     No. CIV. 08-cv-00063-SLR, 2010 WL 3522327 (D. Del. Sept. 2, 2010.) ............................3, 4

  CG Tech. Dev., LLC v. William Hill U.S Holdco, Inc.,
    No. 18-cv-533-RGA, 2019 WL 4098002 (D. Del. Aug. 29, 2019) ...........................................2

  Ingenico Inc. v. IOENGINE, LLC,
     No. IPR2019-00879, 2019 WL 4727572 (PTAB Sept. 26, 2019) .............................................5

  IOENGINE, LLC v. PayPal Holdings, Inc.,
     No. CV 18-452-WCB, 2019 WL 3943058 (D. Del. Aug. 21, 2019) .....................................3, 7

  PersonalWeb Techs., LLC v. Apple Inc.,
     69 F. Supp. 3d 1022 (N.D. Cal. 2014) .......................................................................................2

  Pragmatus AV v. Facebook, Inc.,
     No. 11-cv-02168 EJD, 2011 WL 4802958 (N.D. Cal. Oct. 11, 2011) ......................................2

  RetailMeNot, Inc. v. Honey Sci. LLC,
     No. 18-cv-937-CFC-MPT, 2020 WL 373341 (D. Del. Jan. 23, 2020) ......................................4

  Walker Dig., LLC v. Google, Inc.,
     No. 11-309-SLR, 2013 U.S. Dist. LEXIS 52176 (D. Del. Apr. 11, 2013) ................................2

  Other Authorities

  37 C.F.R. §§ 42.107(b), 42.207(b) ...................................................................................................3




                                                                    ii
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 4 of 14 PageID #: 5870




  I.       INTRODUCTION

           Sound View will not face any tactical disadvantage if this Court stays the case while we

  wait for PTAB’s institution decisions on Sound View’s expired patents, which are expected by

  mid-October 2020. This case is still early in the proceedings, with the vast majority of discovery

  yet to be commenced. Simplification will occur whether through narrowing of claims or art. In

  addition, other defendants have filed additional IPR petitions, increasing the likelihood of

  institution. Finally, as recently highlighted by a court in California, the unique circumstances of

  the current state of the federal courts’ operations also favor a stay.

  II.      ARGUMENT

           A.     Sound View’s Patents Now Face Even More Challenges at the Patent Office
                  and Another Motion to Stay.

           Since Walmart and Vudu (collectively, Walmart) filed their Motion to Stay, other

  defendants have filed two additional petitions that challenge all of the asserted claims of the ’456

  and ’213 patents based on different grounds of unpatentability:

          Date         IPR Number1            Patent             Claims                 Petitioner

      May 15, 2020    IPR2020-00924        6,725,456       13, 17               Cigna

      May 21, 2020    IPR2020-00969       6,708,213        1, 7, 8, 9, 13, 16   Dish Network and Sling

  Combined with Walmart’s pending petitions, there are currently six petitions challenging all of

  the asserted claims of the four asserted patents.2

           Given the number of challenges and issues raised by the various defendants in multiple

  district courts, this case presents unique circumstances warranting a stay to preserve resources

  1
         The petitions for IPR2020-00924 and -00969 are attached as Exhibits 11 and 12.
  2
         In addition, there is a pending IPR proceeding challenging the ’062 patent. Hulu, LLC v.
  Sound View Innovations, LLC, Case No. IPR2018-01039. Proceedings on the ’062 patent have
  been stayed in this Court in view of the invalidation of the patent by the Central District of
  California court on Section 101 grounds. (D.I. 70 at 2.)


                                                       1
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 5 of 14 PageID #: 5871




  and prevent inconsistent outcomes. All of the current Delaware defendants agree that the case

  should be stayed pending IPR. Indeed, after Walmart filed its opening brief, Cigna filed its own

  motion to stay pending IPR on May 22, 2020. (C.A. No. 19- 964, D.I. 123.)

         B.      Sound View Would Not Be Unduly Prejudiced and Walmart Would Not
                 Gain a Clear Tactical Advantage By a Stay

         Sound View alleges that its licensing activities for its largely expired patents would be

  adversely impacted by a stay. But “courts have consistently found that a patent licensor cannot

  be prejudiced by a stay because monetary damages provide adequate redress for infringement.”

  PersonalWeb Techs., LLC v. Apple Inc., 69 F. Supp. 3d 1022, 1029 (N.D. Cal. 2014) (quoting

  Pragmatus AV v. Facebook, Inc., No. 11-cv-02168 EJD, 2011 WL 4802958 at *4 (N.D. Cal. Oct.

  11, 2011)); see also CG Tech. Dev., LLC v. William Hill U.S Holdco, Inc., No. 18-cv-533-RGA,

  2019 WL 4098002 (D. Del. Aug. 29, 2019) (alleged prejudice of loss in value of the asserted

  patents not “undue” where plaintiff is not a competitor and only seeks monetary damages);

  Walker Dig., LLC v. Google, Inc., No. 11-309-SLR, 2013 U.S. Dist. LEXIS 52176, at *7 (D.

  Del. Apr. 11, 2013) (concluding that "because [the plaintiff] is a non-practicing entity, any

  prejudice that may result from a stay can be remedied by monetary damages.").

         But even if licensing activities were relevant, which they are not, Sound View also

  provides no evidence of any alleged prejudice. Sound View claims that it cannot pause its

  litigation for a few months because its other numerous licensing targets “will be less motivated

  to negotiate … because there will be no near-term ruling adverse to their interests.” (D.I. 127. at

  5.) What is more likely is that Sound View’s licensing targets “may be less motivated to

  negotiate” because of the pervasive invalidity issues raised in the six pending IPRs, not a stay of




                                                  2
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 6 of 14 PageID #: 5872




  litigation.3 (Id.). See IOENGINE, LLC v. PayPal Holdings, Inc., No. CV 18-452-WCB, 2019

  WL 3943058, at *7 (D. Del. Aug. 21, 2019) (finding “there is little force to IOENGINE’s

  argument that even though it does not compete with Ingenico or PayPal, a stay will interfere with

  its ability to license its patents. To the extent that the uncertainty caused by the pendency of the

  IPR proceeding is an impediment to licensing, that uncertainty would be present whether the stay

  is granted or not.”). A stay of the current litigation does not add any additional time to the

  pendency of the IPRs, which will run through the normal course of the statutory timeframe for

  institution, and resolution. Indeed, if Sound View were concerned about the effect of the PTAB

  proceedings on its licensing program, Sound View has the ability to expedite resolution of the

  institution decisions. See PTAB November 2019 Trial Practice Guide at 524 (“Where a patent

  owner seeks to expedite the proceeding, the patent owner may file an election to waive the patent

  owner preliminary response. 37 C.F.R. §§ 42.107(b), 42.207(b). No adverse inference will be

  taken by such an election.”). Tellingly, Sound View has not done so.

         Nor would Walmart gain any unfair tactical advantage by a stay. Walmart believes

  strongly the asserted patents are invalid, as do other defendants that have recently filed their own

  invalidity challenges. If the PTAB institutes IPRs on the asserted patents, all of the parties and

  the Court will be spared the unnecessary expenditure of resources on discovery related activities

  over the next several months. In the unlikely event the PTAB does not institute any of the IPRs,

  the case can proceed with discovery after this short pause.



  3
           And to the extent Sound View claims any harm to licensing activities due to the IPRs, it
  is belied by the fact that Sound View resolved five pending cases in this Court after Walmart
  filed its IPR petitions. (See, e.g., C.A. No. 19-145 (CFC) (CJB) (D.I. 135) (April 20, 2020), C.A.
  No. 19-146 (CFC) (CJB) (D.I. 134) (April 13, 2020), C.A. No. 19-147 (CFC) (CJB) (D.I. 126)
  (April 14, 2020), C.A. No. 19-193 (CFC) (CJB) (D.I. 128) (April 15, 2020), C.A. No. 19-194
  (CFC) (CJB) (D.I. 130) (April 14, 2020)).
  4
           https://www.uspto.gov/sites/default/files/documents/tpgnov.pdf?MURL=


                                                   3
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 7 of 14 PageID #: 5873




         Sound View’s sole case in support of its tactical advantage argument, Belden Techs., has

  no relevance to the stay requested here. In Belden, unlike here, the defendant made an oral

  motion for a stay a mere few weeks before trial, immediately after the Court had ruled on

  summary judgment motions. Belden Techs. Inc. v. Superior Essex Comms. LP, No. CIV. 08-cv-

  00063-SLR, 2010 WL 3522327 at *2 (D. Del. Sept. 2, 2010.) Moreover, the defendant in Belden

  did not inform the Court about the rejection of the asserted claims for several months after the

  patent office’s findings.   Id. (“[Defendant] has known about the ACPs in the inter partes

  reexaminations and the rejection in the ex parte examination of the 491 patent for several

  months. Yet it has chosen to reveal its desire to stay litigation only after the issuance of the

  memorandum opinion, a mere eleven days before trial.”). Those are not the facts in this case.

  To the contrary, Walmart diligently filed the inter partes review petitions after receiving Sound

  View’s infringement contentions and gaining an understanding of Sound View’s proposed claim

  constructions, all of which were taken into account in the petitions. Then Walmart promptly

  filed its motion after Sound View refused to stipulate to a stay.

         Sound View next argues that Walmart somehow gains a tactical advantage by following

  the PTAB’s guidance in Fintiv, but the case provides further support for staying this case now.

  The PTAB made clear in Fintiv that the Court’s willingness “to avoid duplicative efforts and

  await the PTAB’s final resolution of the patentability issues raised in the petition before

  proceeding with the parallel litigation” may significantly impact whether the PTAB exercises its

  discretion to institute the pending IPR petitions. Apple Inc. v. Fintiv, Inc., IPR2020-00019,

  Paper No. 11 at 6-7 (P.T.A.B. March 20, 2020) (designated precedential on May 5, 2020)

  (Morton Decl Ex. 1). Indeed, Fintiv was deemed precedential for all PTAB panels the day

  before this motion was filed. Already, in this District, Judge Thynge recently echoed the




                                                   4
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 8 of 14 PageID #: 5874




  PTAB’s views when granting a pre-institution motion to stay.5 See RetailMeNot, Inc. v. Honey

  Sci. LLC, No. 18-cv-937-CFC-MPT, 2020 WL 373341, at * 5 (D. Del. Jan. 23, 2020) (granting

  pre-institution stay in part because “if [the stay was] granted, the PTAB is more likely to institute

  review.”) (citing Ingenico Inc. v. IOENGINE, LLC, No. IPR2019-00879, 2019 WL 4727572, at

  *5 (PTAB Sept. 26, 2019) (stating "in view of the stay of the district court proceedings, we do

  not discern that significant inefficiencies would result from proceeding with this inter partes

  review")). Because this Court’s action on this motion could significantly impact the outcome of

  the institution decisions, Walmart respectfully requests that the Court either stay this case, or at a

  minimum, deny the motion to stay without prejudice.

          C.     The Issues in This Case Will Likely Be Simplified By The Outcome of the
                 IPR Proceedings

          Sound View’s claim that the case will not be simplified by the pending IPR petitions is

  premised on fundamental misunderstandings of the PTAB’s statistics about IPR outcomes. First,

  it is not correct that the “PTAB declines to institute almost half of all IPR petitions.” (D.I. 127 at

  7.)   According to the PTAB statistics Sound View cites, over the past nearly eight years

  institution was denied in only 27% of IPR petitions. Sound View. Ex. 5 (D.I. 127-5) at 10

  (denying institution in only 3135 out of 11401 petitions). As illustrated in the figure below, the

  vast majority of IPR petitions are either instituted (5946 out of 11401 petitions) or settled (1489

  pre-institution decision, and 1241 post-institution). Id.




  5
          Sound View identifies no basis for seeking a denial with prejudice.


                                                    5
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 9 of 14 PageID #: 5875




  While institution rates have trended slightly lower over the past few years, over the last three full

  fiscal years the PTAB has still instituted on average about 62% of all IPR petitions. Id. at 6.

         Second, Sound View’s assertion that “claims survive nearly half of the time” is, at best,

  misleading, as Sound View appears to be counting settlements and other non-merits actions in its

  figures. As shown in the figure above, when IPRs reach final written decisions, 80% of the time

  at least some claims are found unpatentable and 62% of the time all claims are found

  unpatentable. Id. at 10.

         Beyond the mischaracterization of PTAB statistics, Sound View presents no persuasive

  argument for its assertion that a stay would not simplify the issues. Sound View argues that

  because Hulu, an unrelated party that Sound View sued three years ago in California, challenged

  two of the patents based on different prior art, Walmart’s IPRs are not likely to be instituted.

  (D.I. 127 at 7-8.) Quite to the contrary, the art on which Walmart relies does not have the

  deficiencies cited by the PTAB, making it more likely that Walmart’s IPRs will be instituted.

  Moreover, the PTAB routinely institutes later-filed IPRs where the patent owner’s litigation



                                                   6
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 10 of 14 PageID #: 5876




   conduct directly necessitated the filing of multiple IPR petitions on the same patent. See, e.g.,

   Alphatec Holdings, Inc. v. Nuvasive, Inc., IPR2019-00361 (Paper 19) at 10 (P.T.A.B. July 9,

   2019) (Exhibit 13) ("Patent Owner’s complaint about the multiple inter partes review petitions

   filed against the ’334 patent is not persuasive when the respective filings appear to be a direct

   result of its own litigation activity.") Indeed, Sound View tellingly does not identify any

   deficiencies in any of the IPRs that would make institution less likely.

              Walmart’s explanation of how a stay would simplify the issues is far from “hypothetical.”

   (D.I. 127 at 8-9.) Indeed, Sound View does not dispute the proposition that if all of the claims

   were found unpatentable, the case would be dismissed. (D.I. 120 at 7.) Nor does Sound View

   dispute that the intrinsic record developed during the IPRs will inform issues pertinent to this

   litigation.     IOENGINE, 2019 WL 3943058, at *10 (“[T]he IPR proceeding may produce

   additional prosecution history that could assist the Court in addressing the issues of claim

   construction and validity.”). Sound View also does not justify why it would make sense for the

   Court and the parties to spend time and efforts to act on parallel tracks developing both the IPR

   and district court records, potentially causing inconsistencies and redundancy. Sound View’s

   assertion that there is no reason to believe this case is likely to settle during IPR is again belied

   by Sound View’s own statistics. Nearly 1 in 4 of all IPRs, or 24%, settle. See Morton Decl. Ex.

   5 at 10.

              D.     The Stage of the Case Weighs in Favor Of A Stay

              The vast majority of the work in this case for the Court and the parties remains, which

   weighs strongly in favor of a stay.       Discovery in this case is in its relative infancy, with no

   depositions having yet taken place. (D.I. 120 at 8-9.) See, e.g., IOENGINE, 2019 WL 3943058,

   at *4-5 (stage of litigation favored a stay where the parties “produced over 100,000 pages of




                                                      7
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 11 of 14 PageID #: 5877




   documents, conducted more than 110 hours of review of party source code, and served and

   responded to dozens of interrogatories, over 250 requests for production, and multiple requests

   for admission”). Indeed, in this case “the most burdensome stages of the cases–completing

   discovery, preparing expert reports, filing and responding to pretrial motions, preparing for trial,

   going through the trial process, and engaging in post-trial motions practice–all lie in the future.”

   Id. A pause of the litigation now would save the Court and the parties the burdens of addressing

   all of these issues until the PTAB rules.

          Furthermore, if the case is not stayed, the Court would also eventually need to address all

   of the Defendants’ Section 101 challenges to the patents, which the Court specifically reserved

   for a later date. (D.I. 110.) If the case is stayed and the patents are found unpatentable, the

   Court may never need to address the Section 101 issues.

          Consistent with the approach of many courts across the country, the Central District of

   California recently issued a stay pending IPR, recognizing that the current COVID-19 pandemic

   justifies a stay pending IPR because of the uncertainty about the court’s resumption of regular

   operations and because when operations do resume, criminal matters will take priority over

   patent cases. See DivX, LLC v. Netflix, Inc., Case No. 2:19-cv-01602, D.I. 106 at 5 (C.D. Cal.

   May 11, 2020) (Exhibit 14) (“The coronavirus pandemic is also a relevant consideration under

   this factor. . . . It is likely that if these cases were to proceed on their current schedule, hearings

   and trial would be subject to delays, particularly because criminal matters will take priority over

   these patent infringement actions.”). Indeed, DivX is instructive because the timing of the

   complaint and filing of most of the IPRs in DivX are similar to the timing of the same activities

   in this case. The DivX court granted the stay pending IPR even though (1) only one of seven IPR

   petitions had been instituted (with the decisions on the remainder expected to come3-4 months




                                                     8
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 12 of 14 PageID #: 5878




   later) and (2) the defendants did not even challenge all of the asserted claims and patents. Id. at

   2-3. Here, while none of the IPR proceedings has been instituted yet, every single asserted claim

   is challenged in one or more IPR petitions, further weighing in favor of a stay.

   III.   CONCLUSION

          Given the six inter partes review petitions filed by three parties in two districts covering

   all asserted claims pending before the Patent Office, and the fact that the costliest and most

   burdensome work lies ahead, Walmart respectfully requests that the Court stay this case pending

   inter partes review of the patents-in-suit by the Patent Office. Should the Court deem

   Defendants’ request for stay premature, Defendants respectfully request denial without prejudice

   to permit Defendants the ability to renew its stay motion after institution of the IPR petitions.




                                                     9
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 13 of 14 PageID #: 5879




                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                             /s/ Lucinda C. Cucuzzella

                                             Jack B. Blumenfeld (#1014)
   OF COUNSEL:                               Karen Jacobs (#2881)
                                             Lucinda C. Cucuzzella (#3491)
   Michael Rhodes                            1201 North Market Street
   Heidi L. Keefe                            P.O. Box 1347
   COOLEY LLP                                Wilmington, DE 19899
   3175 Hanover Street                       (302) 658-9200
   Palo Alto, CA 94304-1130                  jblumenfeld@mnat.com
   (650) 843-5000                            kjacobs@mnat.com
   hkeefe@cooley.com                         ccucuzzella@mnat.com
   mrhodes@cooley.com
                                             Attorneys for Defendants Walmart Inc. and
   Phillip E. Morton                         Vudu, Inc.
   Emily E. Terrell
   COOLEY LLP
   1299 Pennsylvania Ave. NW, #700
   Washington, D.C. 20004-2446
   (202) 842-7800
   pmorton@cooley.com
   eterrell@cooley.com

   Dustin M. Knight
   COOLEY LLP
   11951 Freedom Drive
   One Freedom Square
   Reston, VA 20190-5656
   (703) 456-8000
   dknight@cooley.com


   May 27, 2020




                                        10
Case 1:19-cv-00660-CFC-CJB Document 129 Filed 05/27/20 Page 14 of 14 PageID #: 5880




                                   CERTIFICATE OF SERVICE

                  I hereby certify that on May 27, 2020, I caused the foregoing to be electronically

   filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

   registered participants.

                  I further certify that I caused copies of the foregoing document to be served on

   May 27, 2020, upon the following in the manner indicated:

    John C. Phillips, Jr., Esquire                                       VIA ELECTRONIC MAIL
    Megan C. Haney, Esquire
    PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
    1200 North Broom Street
    Wilmington, DE 19806-4204
    Attorneys for Plaintiff

    Alan S. Kellman, Esquire                                             VIA ELECTRONIC MAIL
    Richard M. Cowell, Esquire
    Edward Geist, Esquire
    Kathryn Bi, Esquire
    Carson Olsheski, Esquire
    Michael Ling, Esquire
    Frederick Ding, Esquire
    DESMARAIS LLP
    230 Park Avenue
    New York, NY 10169
    Attorneys for Plaintiff


                                                       /s/ Lucinda C. Cucuzzella

                                                       Lucinda C. Cucuzzella (#3491)
